Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner is unaware how claim 8 and 14 relates to claims 4 and 9, respectively, from which they have dependency.  Please clarify the relationship between the dependent and independent claims. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (20170222162).
Claim 4. Lee teaches an film comprising a perovskite-type compound and an organic light-emitting material (par. 180 teaches the light emitting layer includes perovskite material).
Claim 9.  Lee teaches an organic light-emitting device having a light-emitting layer that comprises a perovskite-type compound and an organic light-emitting material (par. 180 teaches the light emitting layer includes perovskite material).

Claim(s) 4, 6-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKara (20080150422).
Claim 4. Okara teaches an film comprising a perovskite-type compound (par. 69 teaches an HTL being composed of an perovskite material) and an organic light-emitting material (par. 90 teaches coumarin type EL layer).
Claim 6. Okara teaches an film according to claim 4, wherein the organic light-emitting material emits light by the energy having transferred from the perovskite-type compound (the HTL is a transport material that transports to the EL).
Claim 7. Okara teaches an film according to claim 4, wherein the organic light-emitting material is a compound having a coumarin skeleton (par. 90).
Claim 8. Okara teaches an film according to claim 4, wherein the inclination of a single logarithmic chart on a graph where the horizontal axis indicates a common logarithm of an excitation light intensity and the vertical axis indicates a photoluminescence quantum yield is positive (please see 112 above).

Claim 9. Okara teaches an organic light-emitting device having a light-emitting layer that comprises a perovskite-type compound (par. 69 teaches an HTL being composed of an perovskite material) and an organic light-emitting material (par. 90 teaches coumarin type EL layer).
Claim 11. Okara teaches an organic light-emitting device according to claim 9, which is an organic electroluminescent device (please see abstract).
Claim 12. Okara teaches an organic light-emitting device according to claim 9, wherein the organic light-emitting material emits light by the energy having transferred from the perovskite-type compound (the HTL is a transport material that transports to the EL).
Claim 13. Okara teaches an organic light-emitting device according to claim 9, wherein the organic light-emitting material is a compound having a coumarin skeleton (par. 90).
Claim 14. Okara teaches an organic light-emitting device according to claim 9, wherein the inclination of a single logarithmic chart on a graph where the horizontal axis indicates a common logarithm of an excitation light intensity and the vertical axis indicates a photoluminescence quantum yield is positive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 4 above, and further in view of Wang (20160254472).
Claim 2. Lee teaches an film according to claim 4. 
Lee fails to teach:
carrier mobility of the perovskite-type compound is 10.sup.−2 to 10.sup.3 cm.sup.2V.sup.−1s.sup.−1
Wang teaches a perovskite EL film having carrier mobility within the range stated above (par. 81).  The use of this carrier mobility allows for beneficial transport properties of the perovskite layer (par. 81).
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Allowable Subject Matter
s 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894